


Exhibit 10.1




AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2, dated as of March 20, 2012 (this “Amendment”), to the Credit
Agreement, dated as of December 21, 2010 (as amended, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among CNO
Financial Group, Inc. (the “Company”), the lenders from time to time party
thereto (the “Lenders”) and Morgan Stanley Senior Funding, Inc., as agent (in
such capacity, the “Agent”). Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein.
W I T N E S S E T H:
WHEREAS, the Company has adopted the Financial Accounting Standards Board's
Accounting Standards Update No. 2010-26 (“ASU 2010-26”) effective January 1,
2012;
WHEREAS, Section 1.04(d) of the Credit Agreement contemplates that if any
material change is made to GAAP or the Company's accounting practices that would
affect in any material respect the determination of compliance with the
covenants set forth in the Credit Agreement, the Company shall notify the Agent
of the change and the Company and the Agent shall negotiate in good faith to
amend such covenant, subject to the approval of the Required Lenders, to restore
the Company and the Lenders to the position they occupied before the
implementation of such material change in GAAP or accounting practices;
WHEREAS, the Company has advised the Agent that the adoption of ASU 2010-26
constitutes a material change as contemplated by Section 1.04(d) of the Credit
Agreement and the Company desires to amend the Credit Agreement to restore the
Company and Lenders to the position they occupied before such material change;
WHEREAS, the Obligors and Required Lenders wish to make certain other amendments
to the Credit Agreement;
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I


Amendments


Section 1.1.    Section 1.01 of the Credit Agreement is hereby amended by
inserting in appropriate alphabetical order the following new definition:


“ASU 2010-26” means the Financial Accounting Standards Board's Accounting
Standards Update No. 2010-26.
Section 1.2    The definition of “Total Capitalization” in Section 1.01 of the
Credit Agreement is hereby replaced with the following:


“Total Capitalization” means, without duplication, (a) the amount described in
clause (a) of the definition of “Debt to Total Capitalization Ratio” plus (b)
the Total Shareholders' Equity of the Company; provided that any change to the
foregoing resulting from the adoption by the Company of ASU 2010-26 shall be
disregarded for the purposes hereof




--------------------------------------------------------------------------------






to the extent the Company quantifies the impact of ASU 2010-26 for the most
recent Fiscal Quarter and/or Fiscal Year, as applicable, and the cumulative
impact since its adoption.
Section 1.3.    The reference in Section 7.16(d) of the Credit Agreement to “1%”
is hereby replaced with “3%”.


Section 1.4.    The portion of Schedule 3 to Exhibit A to the Credit Agreement
under the heading “Section 7.11 - Debt to Total Capitalization Ratio” is hereby
replaced with Annex A attached hereto.


ARTICLE II


Conditions to Effectiveness


This Amendment shall become effective on the date (the “Amendment No. 2
Effective Date”) on which:
(a)The Agent shall have received executed counterparts of this Amendment by the
Company, the Required Lenders and the Agent, which shall be original or
facsimile or Adobe PDF delivered by electronic mail (followed promptly by
originals) unless otherwise specified, properly executed by a Responsible
Officer of the signing Obligor, dated the Amendment No. 2 Effective Date and in
form and substance reasonably satisfactory to the Agent and each of the Lenders.
(b)The Company shall have paid (or cause to have been paid) to the Agent, for
the ratable account of each Lender who has executed this Amendment prior to
12:00p.m. New York City time on March 16, 2012, a fee equal to 0.05% of their
outstanding Loans.
(c)The representations and warranties of the Company contained in Article 5 of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, (x)
which are not qualified as to materiality shall be true and correct in all
material respects and (y) which are qualified as to materiality shall be true
and correct, in each case, on and as of the Amendment No. 2 Effective Date and
after giving effect to the effectiveness of this Amendment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects, or true
and correct, as the case may be, as of such earlier date, and except that for
purposes of this clause (c), the representations and warranties contained in
Sections 5.11(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished prior to the Amendment No. 2 Effective Date or
pursuant to Sections 6.01(a) and (b) of the Credit Agreement, respectively.


ARTICLE III


Representation and Warranties.


After giving effect to the amendments contained herein, on the Amendment No. 2
Effective Date the Company hereby confirms that: (a) this Amendment has been
duly authorized, executed and delivered by each Obligor; (b) each of this
Amendment and the Credit Agreement as amended hereby constitutes the legal,
valid and binding obligation of each Obligor enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar




--------------------------------------------------------------------------------






laws affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability; (c) the representations and warranties of
the Company contained in Article 5 of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, (x) which are not qualified as to
materiality shall be true and correct in all material respects and (y) which are
qualified as to materiality shall be true and correct, in each case, on and as
of the Amendment No. 2 Effective Date and after giving effect to the
effectiveness of this Amendment, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date, and except that for purposes of this clause
(c), the representations and warranties contained in Sections 5.11(a) and (b) of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished prior to the Amendment No. 2 Effective Date or pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively, and (d) no Default or
Event of Default exists, or will result from the effectiveness of this Amendment
and the Borrowings to be made on the Amendment No. 2 Effective Date in
connection herewith.
ARTICLE IV
Miscellaneous


Section 4.1.    Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (including in .pdf or similar
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.


Section 4.2.    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 4.3.    Headings. Section headings herein and in the Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment or any Loan Document.


Section 4.4.    Effect of Amendment; Reaffirmation. This Amendment shall be
deemed a “Loan Document.” On and after the date hereof each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment. The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. By
executing and delivering a copy hereof, each applicable Obligor hereby agrees
and confirms that all Loans and Obligations shall be guaranteed and secured
pursuant to the Loan Documents as provided therein.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
CNO Financial Group, Inc.
By: /s/ Scott L. Galovic    
Name: Scott L. Galovic
Title: VP/Treasurer






--------------------------------------------------------------------------------








MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent




By: /s/ Stephen B. King
Name: Stephen B. King
Title: VP








--------------------------------------------------------------------------------








Annex A


Section 7.11 - Debt to Total Capitalization Ratio
(a)
Maximum permitted:
30
%
(b)
Actual (measured as of the Statement Date):
 
 
(i)
the principal amount of and accrued but unpaid interest on all Indebtedness of
the Company outstanding on such date:
$_________


 
 
(A)
Indebtedness owing to any Subsidiary Guarantor:
$_________


 
 
(B)
the liabilities (if any) of the Company in respect of Swap Contracts as
determined by reference to the Swap Termination Value thereof:
$_________


 
 
(C)
sum of (b)(i)(A) + (b)(i)(B):
$_________


 
 
(D)
(b)(i) minus (b)(i)(C):
$_________


 
(ii)
Total Capitalization:
 
 
 
(A)
Total Shareholders' Equity of the Company:
$_________


 
 
(B)
plus cumulative impact of ASU 2010-26 on Total Shareholders' Equity since its
adoption (1):
$_________


 
 
(C)
sum of (b)(i)(D) + (b)(ii)(A) + (b)(ii)(B):
$_________


(c)
Ratio of (b)(i)(D) to (b)(ii)(C):
_________











____________________________
(1) Impact in most recent Fiscal Quarter: $____________.


